 Case 1:19-cr-00059-LO Document 191 Filed 03/29/21 Page 1 of 4 PageID# 1669




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF VIRGINIA
                            Alexandria Division

UNITED STATES OF AMERICA                )
                                        )      No. 1:19-cr-59
         v.                             )
                                        )      Hon. Liam O’Grady
DANIEL EVERETTE HALE,                   )
                                        )      Trial: April 5, 2021
         Defendant.                     )


                    DEFENDANT’S PROPOSED VOIR DIRE

      Defendant, Daniel Everette Hale, by undersigned counsel, hereby respectfully

requests that the following questions be included in the voir dire of potential jurors:


1.    This is a criminal case alleging that information relating to national security

was unlawfully disclosed to the public. Is there anything about the nature of such

crimes, standing alone, that would affect your ability to be a fair and impartial juror

in this case?

2.    Have you heard or seen any news coverage about this case, or have you

otherwise learned anything about the facts of this case from something you have seen

or read on the internet, on social media, or through some other source?

3.    Have you, or any relatives or close friends or members of your family, ever been

employed by the United States Attorney’s Office, the Justice Department, or any

other law enforcement agency that investigates or prosecutes crimes? If so, please

identify that person and the agency he or she works or worked for. Would that

employment affect your ability to be a fair and impartial juror in this case?
 Case 1:19-cr-00059-LO Document 191 Filed 03/29/21 Page 2 of 4 PageID# 1670




4.    Have you, or any relatives or close friends or members of your family, ever been

employed by any agency that is a part of or associated with the United States

intelligence community, or with a private company or with any other entity of any

type that performs work on a contract basis for or in conjunction with such an agency?

If so, please identify that person and the agency or other entity he or she works or

worked for. Would that employment affect your ability to be a fair and impartial

juror in the case?

5.    Do you, or any relatives or close friends or members of your family, have any

experience working in any program for the United States military, or the United

States intelligence community, that involves the operation or use of unmanned aerial

vehicles, also known as drones?

6.    Have you seen any part of, or are you otherwise familiar with, the documentary

National Bird by Sonia Kennebeck?

7.    Have you, or any relatives or close friends or members of your family, ever

applied for and/or been granted a security clearance by the United States government

to access classified information?

8.    Do you believe that the testimony of a law enforcement officer is more or less

credible than the testimony of any other witness simply because that person is a law

enforcement officer?

9.    Do you believe that the testimony of a person employed by a United States

intelligence agency is more or less credible than the testimony of other witness simply

because that person is employed by an intelligence agency?




                                          -2-
 Case 1:19-cr-00059-LO Document 191 Filed 03/29/21 Page 3 of 4 PageID# 1671




10.   Do you believe that the testimony of a person accused of a crime is more or less

credible than the testimony of any other witness simply because that person has been

accused of a crime?

11.   Do you have any reservations about the presumption of innocence that has

been adopted in American law - that presumption is that a defendant is presumed by

law to be innocent and that this presumption remains with the defendant until the

Government meets its burden of proving the defendant guilty beyond a reasonable

doubt? That presumption requires that if you were asked to vote, right now, if the

defendant were innocent or guilty, you would have to vote that he is innocent. Does

anyone have any hesitation about that proposition?

12.   When a defendant is charged with a crime by the federal government, do you

assume that he must by guilty of something?

13.   Have any of you formed any opinions about either prosecutors or defense

attorneys which would affect you in deciding this case?

14.   Do any of you feel that if a defendant chooses to exercise his legal right not to

testify at his own trial that his decision not to testify implies guilt?




                                            -3-
 Case 1:19-cr-00059-LO Document 191 Filed 03/29/21 Page 4 of 4 PageID# 1672




                                        Respectfully submitted,

                                        DANIEL EVERETTE HALE,
                                        Defendant

                                        By Counsel,

                                 By:    _____/s/_______________
                                        Todd Richman
                                        Va. Bar No. 41834
                                        Cadence Mertz
                                        Va. Bar No. 89750
                                        Assistant Federal Public Defenders
                                        Counsel for Mr. Hale
                                        Office of the Federal Public Defender
                                        1650 King St, Suite 500
                                        Alexandria, VA 22314
                                        Phone: (703) 600-0845
                                        Fax: (703) 600-0880
                                        Email: Todd_Richman@fd.org




                           CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2021, I will electronically file the foregoing
with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to all counsel of record.



                                                          /s/
                                                Cadence Mertz
                                                Va. Bar No. 89750
                                                Assistant Federal Public Defender
                                                Counsel for Mr. Hale
                                                1650 King St, Suite 500
                                                Alexandria, VA 22314
                                                Phone: (703) 600-0840
                                                Fax: (703) 600-0880
                                                Email: Cadence_Mertz@fd.org




                                          -4-
